This court granted leave to plaintiff to appeal from an order of the Appellate Term modifying a judgment of the Municipal Court. Instead of appealing from that order, plaintiff appealed from the judgment entered in the Municipal Court on the order of the Appellate Term. Appeals from the *684Appellate Term to the Appellate Division are and must be from the determination of the Appellate Term. (Const, art. VI, § 3; Civ. Prae. Act, § 627.) Appeal dismissed, with costs. Present1— Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.